Citation Nr: 0331009	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral foot 
disability.  

2.	Entitlement to service connection for bilateral knee 
disability.  

3.	Entitlement to service connection for a stomach disorder.  

4.	Entitlement to service connection for hypertension.  

5.	Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.  

6.	Entitlement to service connection for post traumatic 
stress disorder.

7.	Entitlement to service connection for peripheral 
neuropathy.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




REMAND

On May 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  If not already obtained, prepare a letter 
asking the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information which might corroborate the 
veteran's alleged in-service stressors.  Provide 
USASCRUR with a description of these alleged 
stressors identified by the veteran:  the danger 
of small arms fire and land mines the veteran has 
reported he was exposed to as a automatic weapons 
crewman in Battery D (MG) 71st Artillery from 
November 27, 1968 to April 19, 1968, as well as 
any additional details the veteran provides in 
response to the inquiry in paragraph 4 above.  
Provide USASCRUR with copies of any personnel 
records obtained showing service dates, duties, 
and units of assignment.

2.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examination:  Psychiatric.  
Send the claims folder to the examiner for review.  
The examiner should give a complete rationale for 
all opinions and conclusions expressed.
(a)	The psychiatric examiner should be 
specifically requested to determine whether the 
diagnostic criteria to support a diagnosis of 
PTSD have been satisfied.  Psychological testing 
should be accomplished if the psychiatric 
examiner believes it is required.  If a 
diagnosis of PTSD is deemed appropriate, the 
examiner must comment upon the link between the 
current symptomatology and one or more of the 
inservice stressors found to be independently 
established by the record.  If the veteran has 
no current PTSD that could be medically linked 
or attributed to one or more of the inservice 
stressors found to be independently established 
by the record, on a medical scientific basis, 
and without invoking processes relating to 
guesses or judgments based upon mere conjecture, 
the physician should clearly and specifically so 
indicate in the examination report.


3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





